Case 2:19-cv-02127-SHL-dkv Document 30 Filed 03/26/19 Page 1 of 3                 PageID 313



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


DAVID BISHOP,                                  )
       Plaintiff,                              )
                                               )
v.                                             )
                                               )
LG ELECTRONICS USA, INC., VGOD,                           No. 2:19-cv-2127 - SHL-dkv
                                               )
INC. and NEW AGE INVESTMENTS OF                )
CORDOVA, LLC d/b/a/ CREATE A CIG               )
CORDOVA,                                       )
       Defendants.                             )


                                     SCHEDULING ORDER



       Pursuant to written notice, a scheduling conference was held on March 26, 2019. Present

were David Allen Brose and Connor Glen Curran, appearing telephonically, counsel for plaintiff,

and William Jackson Rieder, Michael James Petherick, Patrick Lowther, appearing telephonically,

and Albert G. McLean, counsel for defendants. At the conference, the following dates were

established as the final deadlines for:

INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1): March 29, 2019

MOTIONS TO JOIN PARTIES: May 28, 2019

MOTIONS TO AMEND PLEADINGS: May 28, 2019

MOTIONS TO DISMISS: June 28, 2019

ALTERNATIVE DISPUTE RESOLUTION:

       (a)     ADR DEADLINE PURSUANT TO ADR PLAN RULE 4.3(a): June 18, 2019

               Mediator must file Mediation Certification Form:
               https://www.tnwd.uscourts.gov/pdf/content/MediationCertificationForm.pdf
Case 2:19-cv-02127-SHL-dkv Document 30 Filed 03/26/19 Page 2 of 3                                       PageID 314



         (b)      SELECTION OF MEDIATOR PURSUANT TO ADR PLAN RULE 5.4(c)2:
                  STIPULATION FILING DATE: April 2, 2019

                  (If the parties fail to agree upon a Mediator by this deadline, the Court shall select a
                  Mediator for the case from the Court’s Mediator list and shall issue an Order
                  notifying the parties of the Mediator’s identity)

COMPLETING ALL DISCOVERY: November 27, 2019

         (a)      WRITTEN DISCOVERY 1: November 27, 2019

         (b)      DEPOSITIONS: November 27, 2019

         (c)      EXPERT WITNESS DISCLOSURES (Rule 26):

                  (1)      DISCLOSURE OF PLAINTIFF’S RULE 26 EXPERT
                           INFORMATION: September 27, 2019

                  (2)      DISCLOSURE OF DEFENDANTS’ RULE 26 EXPERT
                           INFORMATION: November 15, 2019

                  (3)      EXPERT WITNESS DEPOSITIONS:

                           (a)       PLAINTIFF’S EXPERT: October 25, 2019

                           (b)       DEFENDANTS’ EXPERT: December 13, 2019

MOTIONS TO EXCLUDE EXPERTS/DAUBERT MOTIONS: January 31, 2020

FILING DISPOSITIVE MOTIONS: January 31, 2020

JOINT PROPOSED PRETRIAL ORDER DUE: May 29, 2020
(E-Mail Joint Proposed Pretrial Order in Word or WordPerfect format to:
ECF_Judge_Lipman@tnwd.uscourts.gov)

PRETRIAL CONFERENCE DATE: June 5, 2020 at 9:00 a.m.
(All counsel participating in the trial must be present in person at the pretrial conference.)

JURY TRIAL: June 15, 2020 at 9:30 a.m. Trial is anticipated to last approximately 4-5 days.

The parties do not consent to trial before the Magistrate Judge.

1
  The parties shall serve requests at least 45 days before the deadline to complete written discovery to allow sufficient
time for responses by the deadline for completion of discovery.


                                                           2
Case 2:19-cv-02127-SHL-dkv Document 30 Filed 03/26/19 Page 3 of 3                      PageID 315




OTHER RELEVANT MATTERS:

        As required by Local Rule 26.1(e), the parties have conferred as to whether they will seek
discovery of electronically stored information (Ae-discovery@) and have not reached an agreement
regarding e-discovery and will comply with the default standards described in Local Rule 26.1(e)
until such time, if ever, the parties reach an agreement and the court approves the parties= e-
discovery plan.

        Pursuant to agreement of the parties, if privileged or protected information is inadvertently
produced, the producing party may, by timely notice, assert the privilege or protection and obtain
the return of the materials without waiver.

        Pursuant to Local Rule 16.3(d), within 7 days of completion of ADR, the parties shall file a
notice via ECF confirming that the ADR was conducted and indicating whether it was successful or
unsuccessful, without disclosing the parties’ respective positions at the ADR. The Mediator must
file a Mediation Certification form, as noted above.

        Pursuant to Local Rule 7.2(a)(1)(A), all motions, except motions pursuant to Fed. R. Civ. P.
12, 56, 59, and 60 shall, be accompanied by a proposed order in a word processing format sent to
the ECF mailbox of the presiding judge.

       Pursuant to Local Rule 7.2(a)(1)(B), the parties are required to consult prior to filing any
motion (except motions filed pursuant to Fed. R. Civ. P. 12, 56, 59, and 60).

        The opposing party must file a response to any opposed motion. Pursuant to Local Rule
7.2(a)(2), a party’s failure to respond timely to any motion, other than one requesting dismissal of a
claim or action, may be deemed good grounds for granting the motion.

        Neither party may file an additional reply to any motion, other than a motion filed pursuant
to Fed. R. Civ. P. 12(b) or 56, without leave of the court. Pursuant to Local Rule 7.2(c), if a party
believes that a reply is necessary, it shall file a motion for leave to file a reply within 7 days of
service of the response, setting forth the reasons why a reply is required.

      This order has been entered after consultation with the parties. Absent good cause
shown, the deadlines set by this order will not be modified or extended.

       IT IS SO ORDERED, this 26th day of March, 2019.


                                              s/ Sheryl H. Lipman
                                              SHERYL H. LIPMAN
                                              UNITED STATES DISTRICT JUDGE



                                                 3
